I do not concur in the opinion of Mr. Justice McALLISTER.
The picketing in this instance did not arise out of or in the course of an employer-employee industrial controversy but in the course of planned interference with and intentional intimidation and coercion to force nonunion employees to become members of the union represented by defendant. Such purpose and acts to accomplish such end are not rendered permissive by constitutional provisions relative to right of assembly and free speech and not sanctioned by the holdings inThornhill v. Alabama, 310 U.S. 88 (60 Sup. Ct. 736), andCarlson v. California, 310 U.S. 106 (60 Sup. Ct. 746), but rendered a misdemeanor by Act No. 328, § 352, Pub. Acts 1931 (Comp. Laws Supp. 1940, § 17115-352, Stat. Ann. § 28.584), and not rendered lawful by Act No. 168, Pub. Acts 1935 (Comp. Laws Supp. 1940, § 17115-48a et seq., Stat. Ann. § 28.241 etseq.), and contrary to uniform decisions of this court over a course of many years.
The conviction should be affirmed.
CHANDLER, J., did not sit. *Page 510